 

Fill in this information to identify your case:

 

Debtor1 Keith Phiilip Harenda
First Name N|iddle Name Last Name §
Debtor 2 §

 

§ (Spouse if, ming) First Name Middle Name Last Name

United States Bankruptcy Court forthe: EASTERN DlSTRlCT OF WlSCONSlN

 

Case number MMMM
§<§fknown) [] check if this is an
§ amended filing

 

 

B 104
For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest
Unsecured C|aims Against You and Are Not lnsiders 12/15

 

if you are an individual filing for bankruptcy under Chapter 11, you must fill out this form. lf you are filing under Chapter 7, Chapter12, or
Chapter 13, do not fill out this form. Do not include claims by anyone who is an insider. insiders include your relatives; any general partners;
relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an officer, director, person
in contro|, or owner of 20 percent or more of their voting securities; and any managing agent, including one for a business you operate as a
sole proprietor. 11 U.S.C. § 101. Also, do not include claims by secured creditors unless the unsecured claim resulting from inadequate
collateral value places the creditor among the holders of the 20 largest unsecured claims.

Be as complete and accurate as possib|e. lf two married people are filing together, both are equally responsible for supplying correct
information.

List the 20 Unsecured C|aims in Order from Largest to Smallest. Do Not include C|aims by lnsiders.

Unsecured claim

 

What is the nature of the claim? Persona| guarantee Of $ $45,608.84
business obligation.
American Advantage
Citibank Se|ect As of the date you file, the claim is: Check all that apply
P.o. Box 9001037 5 C°r_‘““_gem
Louisviile, KY 40290-1 037 El Unl§qu'daf€d
[_`_l Disputed

- None ofthe above apply

 

Does the creditor have a lien on your property?

 

 

 

 

l No

contact [] Yes. Total claim (secured and unsecured) S 7
Value of security; ~ $ :
Con\actphone Unsecured claim $ n … n 7 7 n
- What is the nature of the claim? Credit card purchases $ $26,432.87

American Airlines Advantage
Aviator As of the date you file, the claim is: Check all that apply
P.o. Box 13337 5 C°"“"Q€'“
Phiiadeiphia, PA 19101-3337 El Un\'qu§daf@d

[_°_] Disputed

l None of the above apply

 

Does the creditor have a lien on your property?

 

 

l No
contact |:] Yes. Total claim (secured and unsecured) $
Value of securiiy: - $ 7 7 n 7 7 … w l
B104 (Official Form 104) For lndividual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured C|aims Page 1
Sollware Copyright (c) 1996-2018 Besl Case, LLC -www.bestcase.cc>m Best Case Banl<rupicy

Case 19-20944-beh Doc 3 Filed 02/06/19 Page 1 of 7

DebiOri Keith Phi|lip Harenda

Case number (ifknown)

 

Contacl phone

 

Unsecured claim $ v , ,, ,, , , s

 

BMO Harris Bank
770 North Water Street
Milwaukee, Wl 53202

 

 

Contact

 

Contact phone

What is the nature of the claim? Ohio National
Financial Services
Policy and
Northwestern Mutual

Policy.

$ $1,743,218.00

As of the date you file, the claim is: Check all that apply
[] Contingent

[] Unliquidated
[l Disputed
l None of the above apply

Does the creditor have a lien on your property?

l:l No

l Yes. Total claim (secured and unsecured) $ 7$2,000,000.00
Value of security: - $ $25678200 77777
Unsecured claim $ 7$

 

 

 

- Cade Law Group

Attn: Nathanial Cade
P.O. Box 170887
Milwaukee, Wl 53217

 

 

Contact

 

Contact phone

What is the nature of the claim? Lega| Services 77 7 $ $17,000.00

 

As of the date you file, the claim is: Check all that apply
|:] Contingent

[] Unliquidated
[] Disputed
- None of the above apply

Does the creditor have a lien on your property?
l No

[:| Yes. Total claim (secured and unsecured)

$
Value of security: _ 3
Unsecured claim 5

 

 

d Chase

Mi|eage Plus Explorer
P.O. Box 6294
Carol Stream, |L 60197-6294

 

 

Contact

 

Contact phone

Chase, MileagePlus United
Cardmember Services

 

B 104 (Ofiicia| For`m 104)

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

CaS€ 19-20944-beh DOC 3 Filed 02/06/19

What is the nature of the claim? Credit card purchases $ $10,000.00

 

As of the date you file, the claim is: Check all that apply
ij Contingent

l`_'] Unliquidated
[] Disputed
l None of the above apply

Does the creditor have a lien on your property?

- No

[] Yes. Total claim (secured and unsecured) $
value of securify: - $ ff":"f"l",","“f 'f
Unsecured claim $ 7 7 7

What is the nature of the claim? Personal guarantee of $ $17,756.15

business obligation.

 

For individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured C|aims Page 2

Best Case Bankruptcy

Page 2 of 7

Debtor 1 Keith Phi|lip Harenda

P.O. Box 6294
Carol Stream, lL 60197-3297

 

 

Contact

 

Contacl phone

Case number (ifknown)

 

As of the date you file, the claim is: Check all that apply
[:l Contingent

[:| Unliquidated
[] Disputed
- None of the above apply

Does the creditor have a lien on your property?
- No

|:] Yes. Total claim (secured and unsecured)

Value of security: -
Unsecured claim

€HQ€N

 

Chase, MileagePlus United

Cardmember Services
P.O. Box 6294
Carol Stream, lL 60197-3297

 

 

Contact

 

Contacl phone

What is the nature of the claim? Personal guarantee of $ $53,679.55

business obligation.

 

As of the date you file, the claim is: Check all that apply
[] Contingent

l:] Unliquidated
[_] Disputed
l None of the above apply

Does the creditor have a lien on your property?

- No

ij Yes. Total claim (secured and unsecured) $
Value of security; ~ $ n § §§ §§
Unsecured claim $

 

. Frontier Airlines

Business Card Services
P.O. Box 23066
Columbus, GA 31902-3066

 

 

Contact

 

Contact phone

What is the nature of the claim? Personal guarantee Of $ $16,452.01

business obligation.

 

As of the date you file, the claim is: Checl< all that apply
ij Contingent

[J Unliquidated
['_'] Disputed
l None of the above apply

Does the creditor have a lien on your property?

 

l No

[] Yes. Total claim (secured and unsecured) $
Value of security: - $ n 7
Unsecured claim S 77 77

 

 

General Mitchel int'i Airport
P.O. Box 7897
Milwaukee, W| 53278

 

a 104 (ofnciai Form 104)

Soltware Copyn'ght (c) 1996~2018 Best Case, LLC ~ www.bestcase.com

CaS€ 19-20944-beh DOC 3 Filed 02/06/19

What is the nature of the claim? Personal guarantee of $ $29,861.00
KPH Construction

Corp,guarantee.

 

As of the date you file, the claim is: Check all that apply
[] Contingent

|:] Unliquidated
[:| Disputed
. None of the above apply

Does the creditor have a lien on your property?

For individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured C|aims Page 3

Best Case Bankruptcy

Page 3 of 7

Debf0r1 Keith Phi|lip Harenda

Case number (ifknovI/n)

 

 

Contact

 

Contaci phone

 

 

 

- No

l:| Yes. Total claim (secured and unsecured) $
Value of security: - $ 7 7 7
Unsecured claim $ 7

 

Guru of Luxury

6000 indian Creek Dirve
Suite 1801-A

Miami Beach, FL 33140

 

 

Contact

 

Contact phone

What is the nature of the claim? Potential liability for $ $153,482.00
KPH Construction,

,QQ[P-,,Qb,“g_af§¢?n: ,.

As of the date you file, the claim is: Checl< all that apply
['_'] Contingent

[_] Unliquidated
- Disputed
|:] None of the above apply

Does the creditor have a lien on your property?

- No

|:l Yes. Total claim (secured and unsecured) $
Value of security: - $ v , :
Unsecured claim 5 n ,, ,,

 

 

d Halling & Cayo, SC

320 East Buffalo Street
Suite 700
Milwaukee, Wl 53202

 

 

Contact

 

Contaci phone

What is the nature of the claim? 77|7_77¢7;793| Fees_ 77 $ 77§72717,000.00

 

As of the date you file, the claim is: Check all that apply
[] Contingent

ij Unliquidaled
[`_`] Disputed
- None of the above apply

Does the creditor have a lien on your property?

- No

[] Yes. Total claim (secured and unsecured) $
Value of security: ~ $ ,
Unsecured claim 3 ,, v _

 

n Hinshaw & Culbertson LLP

333 South Sevent Street
Suite 2000
Niinneapolis, MN 55402

 

Contact

 

7 Contact phone

What is the nature of the claim?

Lega| Fees. $ $233,966.00

 

As of the date you file, the claim is: Check all that apply
[:] Contingent

[| Unliquidated
ij Disputed
- None of the above apply

Does the creditor have a lien on your property?

- No
ij Yes. Total claim (secured and unsecured)

$
Value of security: - $
Unsecured claim $

 

 

 

1 3 What is the nature of the claim? 2017 personal federal $ $14,079.33
taxes.
internal Revenue Service
B 104 (Official Form 104) For individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured C|aims Page 4

Software Copynght (c) 1996-2018 Besi Case. LLC - www.bestcase.com

CaS€ 19-20944-beh DOC 3 Filed 02/06/19

Best Case Bankruptcy

Page 4 of 7

Debfori Keith Phi|lip Harenda

Case number (ifknown)

 

clo Centralized insolvency
Operation

P.O. Box 7346

Philadelphia, PA 19101-7346

 

 

Contact

 

Contact phone

 

As of the date you file, the claim is: Check all that apply
ij Contingent

[] Unliquidated
ij Disputed
l None of the above apply

Does the creditor have a lien on your property?

 

- No

[] Yes. Total claim (secured and unsecured) $
Value of security: - $ 7 7 n 7 777 7 7
Unsecured claim $

 

 

n John Suchorski

W232 55265 Amy Court
Waukesha, Wl 53189

 

 

Contact

 

Contact phone

What is the nature of the claim? Personal Loan. $385,000.070 7

 

As of the date you file, the claim is: Check all that apply
[| Contingent

ij Unliquidated
i:] Disputed
l None of the above apply

Does the creditor have a lien on your property?

- No

ij Yes. Total claim (secured and unsecured) S
Value of security: - 3 , ,, , , ,
Unsecured claim $ 7 n , ,, , , ,

 

Liberty Mutual

Attn: Bankruptcy Dept.
P.O. Box 2839

New York, NY 10116-2839

 

 

Contact

 

Contact phone

What is the nature of the claim? UCC filing against S $1,032,434_61
personal guarantee;
Checking Account
with BMO Harris; the
interests in KPH
Construction, Corp.,
KPH Environmental

Corp., KPH North|

 

As of the date you file, the claim is: Check all that apply
- Contingent

l Unliquidated
- Disputed
[j None of the above apply

Does the creditor have a lien on your property?

l:\ No

l Yes. Total claim (secured and unsecured)
Value of security:
Unsecured claim

$ ,§?<9,1?§§,31-§1, ,,
- § §989,,897,.99, ,,, ,,
$ $103243461 ,,

 

d Nlarriott Rewards

Visa Business
P.O. Box 6294
Caroi Stream, iL 60197-6294

 

B 104 (Officiel Form 104)

Software Copyright (c] 1996-2018 Besi Case, LLC - www.bestcase.com

CaS€ 19-20944-beh DOC 3 Filed 02/06/19

What is the nature of the claim? Personal guarantee Of $ $5,432.53

business obligation.

 

As of the date you file, the claim is: Check all that apply
ij Contingent

ij Unliquidated

For individual Chapter 11 Cases: Lis! of Creditors Who Have the 20 Largest Unsecured C|aims Page 5

Best Case Bankruptcy

Page 5 of 7

Debt0r1 7Keith Phil|ip Harenda

Case number (ifknown)

 

 

 

Contact

 

Contact phone

17

O'Neii Cannon Hollman DeJong
& Laing SC

111 East Wisconsin Avenue
Suite 1400

Milwaukee, Wi 53202

 

 

Contact

 

Contact phone

 

[] Disputed
- None of the above apply

Does the creditor have a lien on your property?

- No

i:] Yes. Total claim (secured and unsecured) $
Value of security: - $
Unsecured claim 5

What is the nature of the claim? Personal guarantee of $ $248,718.03
KPH Construction,

Corp. expenses.

 

As of the date you file, the claim is: Check ali that apply
i'_'l Contingent

|:] Unliquidaied
|:i Disputed
- None of the above apply

Does the creditor have a lien on your property?
- No

i:| Yes. Total claim (secured and unsecured)
Value of security: -
Unsecured claim

{~BU€B

 

U.S. Bancorp

Attn: Bankruptcy Dept.
P.O. Box 5229
Cincinnati, OH 45201

 

 

Contact

 

Contact phone

What is the nature of the claim? Personal Guarantee. $ 77§475_7(7),000.00

 

As of the date you file, the claim is: Check all that apply
i:i Contingent

[:] Unliquidated
- Disputed
ij None ofthe above apply

Does the creditor have a lien on your property?

- No

ij Yes. Total claim (secured and unsecured) $
Value of security: - $ v 7 7 v 7 7
Unsecured claim $ 7

  

 

 

 

 

 

What is the nature of the claim? insurance Premiums. S $62,275.73
Western Nationai insurance
Edina Corporate Cente,- As of the date you file, the claim is: Check all that apply
4700 West 77th street fl C°'_‘l'“$e“t
Edina, MN 55435-4818 iii Un"qu'daf@d
[] Disputed
' None of the above apply
Does the creditor have a lien on your property?
l No
emma 1'_'| Yes. Total claim (secured and unsecured) $ 7 7 7
Value of security: - 3 77 7 777
Contact phone Unsecured claim $ 77 7
Ei 104 (Ochiai Form 104) For individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims Page 6

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

CaS€ 19-20944-beh DOC 3 Filed 02/06/19

Best Case Bankruplcy

Page 6 of 7

Debtor1 Keith Phi|iip Harenda Case number (ifknown)

 

What is the nature of the claim? 2017 personal state $ $5,655,00
,F§X§§;_,_ , , , ,, ,
Wisconsin Dept. of Revenue
Attn: Bankruptcy Notice As of the date you file, the claim is: Check all that apply
P.o. Box 8901 Cl C°"""ge"i
Madison, Wi 53708-8901 El Un"<§u§daf€d

[_`_i Disputed
- None of the above apply

 

Does the creditor have a lien on your property?

 

 

 

 

- No
contact i___i Yes. Total claim (secured and unsecured) $
Value of security: - $ n n 7
Coma,;tphone Unsecured claim $ 77 n
M?I

 

Sign Be|ow

Under penalt fperjury ecla e att the information provided in this form is true and correct.

Keith Phiifip Harenda Signature of Debtor 2
Signature of Debtor 1

we ;l/,_{;’// y m

 

 

B 104 (Official Form 104) For individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured C|aims Page 7

Software Copyright (c) 1996-2018 Best Case, LLC - www.besicase.com Besi Case Bani<ruptcy

Case 19-20944-beh Doc 3 Filed 02/06/19 Page 7 of 7

